Name: Commission Regulation (EEC) No 3465/82 of 23 December 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 Official Journal of the European Communities No L 365/ 13 COMMISSION REGULATION (EEC) No 3465/82 of 23 December 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 95/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1221 /82 (3), as last amended by Regulation (EEC) No 3146/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1221 /82 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 140, 20 . 5. 1982, p . 22. O OJ No L 141 , 20 . 5 . 1982, p . 37 . (4) OJ No L 331 , 26 . 11 . 1982, p. 25 . No L 365/ 14 Official Journal of the European Communities 24. 12. 82 ANNEX to the Commission Regulation of 23 December 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 40 Week No 41 Week No 42 Week No 43 Week No 44 from 3 to from 10 to from 17 to from 24 to from 31 January 9 January 1983 16 January 1983 23 January 1983 30 January 1983 to 6 February 1983 01.04 B 83-496 (') 85-056 (') 86-287 (') 87-716 0 89-850 0 02.01 A IV a) 1 177-650 (2) 180-970 (2) 183-590 (2) 186-630 j2) 191-170 0 2 124-355 (2) 126-679 (2) 128-513 (2) 130-641 0 133-819 0 3 195-415 (2) 199-067 (2) 201-949 (2) 205-293 0 210-287 0 4 230-945 (2) 235-261 (2) 238-667 (2) 242-619 0 248-521 0 5 aa) 230-945 (2) 235-261 (2) 238-667 (2) 242-619 0 248-521 0 bb) 323-323 (2) 329-365 (2) 334-134 0 339-667 0 347-929 0 02.06 C II a) 1 230-945 235-261 238-667 242-619 248-521 2 323-323 329-365 334-134 339-667 347-929 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82, (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.